Fletcher, J.
The defence set up, that the account upon which the action is founded had been paid by the bill of exchange, cannot be maintained. The bill of exchange had not been accepted nor paid, but was protested for non-acceptance and non-payment, and was produced by the plaintiffs at the trial, and put on file with the papers, so that it was not outstanding, and would therefore furnish no defence to a recovery on the original account. Alcock v. Hopkins, 6 Cush. 484.
Judgment on the verdict, for the plaintiffs.